Citation Nr: 0002877	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a claim seeking waiver of overpayment of death 
pension in the amount of $4,686 was timely filed.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from July 1940 to September 1945.  He 
died in March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

An overpayment of death pension benefits in the amount of 
$4,686 was created in August 1994, effective  February 1, 
1993.  Of record is an award action letter from the RO dated 
August 29, 1994, which indicated that an overpayment would 
result based on information received from the Social Security 
Administration confirming receipt of both monthly and 
retroactive Social Security benefits in January 1993.  This 
award action letter did not reflect the amount of 
overpayment, but advised that the RO would shortly notify the 
appellant of the exact amount of the overpayment and give 
additional information about the overpayment.

By letter dated April 30, 1997, the RO responded to an 
inquiry about an overpayment which informed the appellant 
that she was overpaid death pension benefits in the amount of 
$4,686.  

The appellant filed a request for waiver of the overpayment 
in July 1997 which was denied by decision of the Committee in 
July 1997 on the basis that her request was not timely filed 
pursuant to 38 C.F.R. § 1.963(b)(2) (1999).  The Committee 
determined that the request was made in excess of 180 days 
after notice of the overpayment was sent on September 10, 
1994 which informed her of the overpayment in question and 
her rights with respect to requesting a waiver of the 
resulting debt.

The Board further notes that the statement of the case issued 
in November 1997 indicates that the notice of the assessed 
overpayment from Debt Management Center (DMC) was dated 
"09/10/94."  However, a copy of the actual notice letter is 
not of record.

Finally, the Board observes that there is of record a 
representative statement dated on April 2, 1997, which 
expresses disagreement with a letter sent from the DMC dated 
March 7, 1997, regarding a delinquent debt, the validity of 
which was asserted to be in dispute and stated  "at this 
time we are requesting that this concern be considered to be 
in dispute."  In the Board's view, it may be reasonable to 
construe this statement as intending to express 
dissatisfaction with the DMC's March 7, 1997 decision which, 
under 38 C.F.R. § 20.201 (1999), may be sufficient to 
constitute a timely filed notice of disagreement as to the 
issue of proper creation/amount of the charged indebtedness.  
However, a copy of the March 7, 1997 letter in dispute is not 
associated with the claims file.  Without this March 7, 1997 
letter associated with the file, it is not possible to 
determine whether it is a valid decision subject to appeal.  

If the March 1997 letter is located and shown to a valid 
decision, regarding which the appellant has filed a timely 
NOD through her representative, the RO has not issued a 
statement of the case on this issue.  The Court has directed 
that where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing facts pertinent to her appeal, and to ensure full 
compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain a copy of any 
letter from the DMC (or the RO), advising 
the appellant of the amount of her 
overpayment and her right to request a 
waiver, and associate it with the claims 
folder.  Of particular importance is the 
letter from the DMC dated September 10, 
1994.

2.  If a copy of the letter cannot be 
obtained, the RO should obtain a written 
statement from the DMC regarding the 
letter sent to the appellant informing 
her of the overpayment in question and 
her rights with respect to requesting a 
waiver of the resulting debt.  To this 
end, the date the letter was sent to the 
appellant should be clearly set forth in 
the written statement.  This document 
should be added to the claims folder.

3.  A copy of the March 7, 1997 letter 
from the DMC should also be obtained by 
the RO and associated with the claims 
folder.  If a copy of this letter cannot 
be obtained, this should be noted in 
writing and added to the claims folder.  
If this letter is located and is shown to 
be a decision regarding issues pertaining 
to the proper creation/amount of debt, 
which have been contested in the April 2, 
1997 representative's statement, the RO 
should issue a statement of the case to 
the appellant and her representative 
addressing these issues.  If the decision 
on the proper creation/amount of the debt 
remains adverse to the appellant and, 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, this issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed. The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




